PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zeder, Michael
Application No. 15/671,334
Filed: August 08, 2017
For: Plate with wells for chemical or biological reactions, and method for multiple imaging of such a plate by means of an imaging system
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 29, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained in a timely manner.  Accordingly, the application became abandoned on October 30, 2021.  A Notice of Abandonment was mailed April 02, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480 extension of time fee submitted on April 14, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account as authorized.  

This application is being referred to Technology Center Art Unit 1799 for appropriate action in the normal course of business on the reply received April 14, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions